Citation Nr: 0217603	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  98-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin rash, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1973 
to September 1992.

This matter arises from a March 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on March 
13, 2001; a transcript of that proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  There is no medical evidence of record establishing that 
the veteran currently has a chronic skin disability.


CONCLUSION OF LAW

A chronic skin disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
VA stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, the veteran was given an opportunity 
to testify and 

to offer additional evidence at his personal hearing before 
the undersigned in March 2001.  On November 16, 2001, the RO 
notified him of the impact of the VCAA on his appeal, of 
VA's duty to assist him in obtaining evidence for his claim, 
what the evidence must demonstrate, and which evidence VA 
will acquire on his behalf, as opposed to that evidence or 
information that it was his responsibility to submit.  Thus, 
he was provided adequate notice as to the evidence needed to 
substantiate his claim.  

Moreover, the record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue on appeal has been 
obtained.  In conjunction with the Board's September 2001 
remand, the veteran was provided a further VA physical 
examination regarding the presence of any skin disability.  
As such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under 
the VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Parenthetically, the Board notes that the 
actions taken by the RO in response to the Board's September 
2001 remand were fully compliant.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.

II.  Service Connection for a Skin Rash, to Include as the
Result of an Undiagnosed Illness

The veteran contends that he developed a chronic skin rash 
during military service.  At his personal hearing before the 
undersigned in March 2001, he stated that he first noticed a 
periodic skin rash while stationed at Fort Carson, Colorado.  
This tended to appear on his arms and sometimes his face in 
the mornings, but would disappear approximately halfway 
through the day.  He also testified that although he did not 
notice any rash while he was stationed in the Southwest Asia 
Theater of Operations, he firmly believes that his service 
overseas either aggravated a preexisting skin condition or 
gave rise to a new disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Service connection may also be granted for chronic 
disability resulting from an undiagnosed illness that became 
manifest during service in the Southwest Asia Theater of 
Operations during the Persian Gulf War or that became 
manifest to a degree of 10 percent or more within the 
applicable presumptive period.  See 38 U.S.C.A. § 1117.  
Alternatively, service connection may be granted for any 
disability that is proximately due to, or the result of, a 
service-connected disability (see 38 C.F.R. § 3.310(a)), or 
if the disability claimed has been aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The common thread regarding the foregoing statutes 
and regulations is the presence of symptomatology that can 
reasonably be attributed to a chronic underlying 
"disability."  It is within this context that the veteran's 
claim must be evaluated.

The facts are as follows.  Service medical records indicate 
that the veteran was treated for dermatitis on the hands and 
arms, as well as a rash on the face, in the 1970's.  
However, his records are otherwise negative for any further 
treatment for a skin disorder.

In 1997, the veteran submitted statements from his sister 
and a co-worker that indicate that the veteran had 
experienced a skin rash on various parts of his body.  The 
first clinical or medical evidence of symptomatology 
associated with the veteran's skin is contained in the 
records of his VA medical treatment during 1997.  In July of 
that year, he was treated for eczema.  Two months later he 
again complained of a skin rash.  In December of that year, 
he was prescribed medication for a nonspecific skin 
eruption.  During a VA medical examination conducted that 
month, the veteran reported that blisters periodically 
developed and broke.  He stated that he had used antifungal 
creams on his hands in the past without any particular 
benefit.  The examiner observed nothing out of the ordinary 
regarding the veteran's skin, save for somewhat reddened 
areas between the veteran's fingers.  He indicated that the 
history given by the veteran, coupled with the physician's 
observations, fit the description of a neurodermatitis.

The veteran then underwent a VA dermatological consult in 
April 1998.  He indicated that he had experienced eczema 
since 1993.  Objectively, the examiner noted that the 
veteran's skin was within normal limits.

The most recent evidence regarding the veteran's skin is 
contained in the report of a VA dermatological examination 
conducted in October 2001 pursuant to the Board's September 
2001 remand.  The examining physician reviewed the veteran's 
VA medical records and claims file in conjunction with the 
examination.  He noted that the veteran had been diagnosed 
with dyshidrotic eczema in 1997, but that the veteran's skin 
appeared normal when examined by a VA dermatologist in April 
1998.  The veteran indicated to the examining physician that 
his skin rash began while he was serving in Germany, and 
that it initially started on his hands.  He described what 
might be considered pruritic nodules.  However, he was not 
evaluated for that disorder while in service.  The veteran 
then noted a red spot on his forehead in 1992.  He indicated 
that after it resolved, it left a scar.  He complained that 
he continued to experience a periodic rash on his hands, 
right arm, chest, and leg.  He indicated that these were 
pruritic, and that they appeared more often than not.  

During physical examination, an irregular scar approximately 
1 millimeter deep and 6 millimeters long was noted on the 
veteran's mid-forehead.  Just below that was a macular 
erythematous lesion that blanched, and appeared to be either 
telangiectasia or spider.  A nodule on the dorsal aspect of 
the proximal phalanx of the veteran's middle right finger 
was noted.  This was erythematous.  Another small 
erythematous nodule was noted on the lateral aspect of the 
veteran's right arm.  The 
veteran's back was free of any lesions except one or two 
extremely tiny pustules.  Some small pustules at the site of 
follicles were noted on the veteran's leg, but clearly were 
not nodular or vesicular.  The veteran's groin area, face, 
and scalp were unremarkable, as were his nails.  

Two weeks later, the veteran's skin again was examined by 
VA.  The history that he gave, as well as the complaints 
that he registered, were similar to those given two weeks 
earlier.  The examiner observed that the veteran had a few 
seborrheic keratoses on his forehead that were minimal.  No 
active dermatitis was observed.  The examiner concluded that 
he could not assign any diagnosis regarding a recurrent 
dermatitis based solely upon the personal history given by 
the veteran because clinical observation did not bear this 
out.  

The foregoing evidence demonstrates that service connection 
is not warranted for a skin disorder, claimed as a rash 
possibly secondary to an undiagnosed illness.  Current 
clinical evidence simply does not indicate the presence of a 
chronic "disability" either of the veteran's skin or that 
manifests itself in the veteran's skin.  Absent such a 
"disability" as contemplated by statute and regulations, 
there is no reasonable basis upon which to predicate a grant 
of the benefit sought on appeal.  It is important to note 
that compensation is not payable for a history of 
symptomatology associated with a bodily system.  Current 
symptomatology indicative of the presence of a diagnosable 
disability must be clinically apparent.  That simply is not 
the case with regard to the veteran's current claim.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive 
and negative evidence).  



ORDER

Service connection for a chronic skin disability, claimed as 
a rash, to include as secondary to an undiagnosed illness, 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

